POSNER, Circuit Judge,
dissenting..
The administrative law judge’s opinion, granting benefits under the black-lung act to William Smith’s widow, is illogical and scientifically ignorant; it is a travesty of factfinding. The administrative law judge played doctor, and played it badly. The only medical witness, Dr. Wilhelmus, testified that Smith had been disabled as a result of the heart disease that eventually killed him, not as a result of the mild black-lung disease shown on the only X-ray that provides any evidence of the disease. The administrative law judge rejected this testimony on three grounds. The first is that Wilhelmus never examined Smith. There is a good reason for this: Smith is dead. If a physician who had examined the living Smith had testified, his testimony might have been entitled to greater weight than Wilhelmus’s; but none did. It is usually assumed that competent medical evidence on cause of death can be given by a physician who did not have an opportunity to examine the decedent when alive. The administrative law judge, who seems never to have heard of autopsies or pathologists, gave no reason for questioning that assumption in this case.
Second, the administrative law judge detected an error in Wilhelmus’s testimony (which was given in the form of a deposition). Wilhelmus testified that Smith had been a two to three pack a day smoker, but all that the medical records show is that Smith had smoked cigarettes, cigars, and pipes for thirty years. This discrepancy was called to Wilhelmus’s attention during his deposition, and he made clear that his opinion was unchanged. The only question therefore is whether that opinion was credible, once deprived of whatever support it had received from the mistaken assumption that Smith was a known heavy smoker (it is of course quite likely that he was a heavy smoker, but this was never established). Since Wilhelmus testified by. deposition, the administrative law judge could not rationally have rejected the testimony by reason of Wilhelmus’s demeanor. He could do so only if there was an objective reason to believe that the error about the precise amount of Smith's smoking was material to Wilhelmus’s medical opinion. There was no reason to believe this.
Third, although aware that Smith had had breathing problems, Wilhelmus did not hear the testimony by Smith’s family before the administrative law judge that Smith had difficulty breathing at night and when making the slightest exertion, and that he coughed.
Having gotten Wilhelmus’s testimony out of the way, the administrative law judge combined the minimal X-ray evidence of black-lung disease with the family's testimony about Smith’s breathing problems to infer that Smith had been totally disabled by black-lung disease.
Wilhelmus’s testimony provided strong though of course not conclusive evidence that Smith’s disability was due to heart disease rather than to black-lung disease, since the medical evidence indicated that if *1059Smith had had black-lung disease at all it had been the mildest possible form of the disease. The fact that Smith had breathing problems (for the administrative law judge was entitled to believe the family’s testimony) might seem consistent with his having a more serious case of black-lung disease than the medical evidence indicated; but if we pay careful attention to the actual symptoms to which the family testified, it becomes clear that they are symptoms of heart, not lung, disease. Respiratory distress upon exertion is a common symptom of early heart failure, and as the failure progresses the distress occurs even when the patient is at rest. Moreover, because a weak heart has difficulty preventing the accumulation of fluids in the lungs, and the difficulty is more acute at night when the patient is in a recumbent position, a person suffering from advanced heart failure is apt to have acute breathing difficulties and coughing at night — which is exactly what Smith’s family testified to. The family corroborated a classic case of congestive heart failure, see Harrison’s Principles of Internal Medicine 141-43, 908 (11th ed. 1987), and thus supported Dr. Wilhelmus’s testimony.
The medical and lay evidence, viewed jointly as they should be, overwhelmingly demonstrate that Smith’s disability was due to heart disease rather than black-lung disease (there is no argument that his heart disease may have been aggravated by black-lung disease). The action of the Benefits Review Board in reversing the administrative law judge was not only plausible; it was inevitable; and while we owe no special deference to the Board’s views of the evidence, see Old Ben Coal Co. v. Prewitt, 755 F.2d 588, 589-90 (7th Cir.1985), we ought not disregard them when they make such excellent sense as they do here. Not only does the record establish that the employer carried its burden of proving that Smith was not totally disabled by black-lung disease, but the administrative law judge acted irrationally in refusing to credit Wilhelmus’s evidence.
Corporations, even mining corporations, are entitled to equal justice under law, no less than widows. We should not allow sympathy for Smith’s family to blind us to our duty, which is to affirm the Board.